 LOCAL 50, AMERICAN BAKERY, ETC., UNIONAPPENDIX233NOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage affiliation with Agricultural Workers OrganizingCommittee, AFL-CIO, or any other labor organization, by discharging our em-ployees, or by discriminating in any other manner in regard to their hire or tenureof employment or any term or condition of employment.WE WILL NOT interrogatein anunlawful manner our employees concerningtheir union affiliation, interests, and activities; threaten them with reprisals be-cause of union affiliation and activities, or hold out inducements or promise ofbenefits if they will withdraw from, or refrain from union affiliation and ac-tivities; prohibitunionactivities on our employees' own time; or in any othermanner interfere with, restrain, or coerce our employees in the exercise of theright to self-organization, to form labor organizations, to join or assist the above-named Union, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in collective bargainingor other mutual aid or protection, or to refrain from any or all such activitiesexcept to the extent that such right may be affected by an agreement requiringmembership in a labor organization as authorized by the National Labor Rela-tionsAct.WE WILL offer George Gonzales immediate and full reinstatement to the po-sition he formerly held, or its equivalent, without prejudice to seniority or otherrights and privileges, and make him whole for any loss of pay he may havesuffered as a result of the discrimination against him.V. C. BRITTON CO.,Employer.Dated-------------------BS'-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatementupon applicationin accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, 830Market Street, Room 703, San Francisco, California, 94102, Telephone No. Yukon6-3500, Extension 3191, if they have any questionconcerning this notice or compli-ance with its provisions.Local 50, American Bakery&ConfectioneryWorkers Union,AFL-CIO [WardBaking Company]andCharles Fisher.CaseNo. 2-CB-3600. June 27, 1963DECISION AND ORDEROn March 26, 1963, Trial Examiner Ivar H. Peterson issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent Union had engaged in and was engaging in certain un-fair labor practices and recommending that it cease and desist there-from, and take certain affirmative action, as set forth in the attachedIntermediate Report.Thereafter, the Respondent and the GeneralCounsel filed exceptions and supporting brief s.1'The Respondent's request for oral argument is hereby denied as the record, exceptions,and briefs adequately present the issues and positions of the parties143 NLRB No. 41. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, and the entire record in the case, including the excep-tions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner 2ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer with the following amendments :(1)Paragraph 2(a) of the Recommended Order shall be amendedto read as follows :NotifyWard Baking Company in writing, and send a copythereof to Charles Fisher, that it has withdrawn the objection tothe reinstatement of the said Charles Fisher which was expressedby the Union beginning November 8, 1962, and that it has nopresent objection to his reinstatement.(2) The paragraph of the notices beginning "WE WILL notify etc."shall be amended to read :WE WILL notify Ward Baking Company that we withdraw ourobjection to the reinstatement of Charles Fisher, which we ex-pressed beginning November 8, 1962, and that we presently haveno objection to his reinstatement, and we will serve a copy ofsaid notice on Charles Fisher.2As set forth in the Intermediate Report, the Respondent's bylaws and the constitutionof its International each contain a provision which states "A withdrawal card shall sig-nify that the member has voluntarily withdrawn from his local's rolls of active membersand has withdrawn from holding or seeking employment within the work or geographicjurisdiction of this International or his local union." In view of the specific findings ofthe Trial Examiner, which we are adopting, that the provision in question was not in thecontract between the Respondent and the Company and, therefore, cannot avail theRespondent as a defense, we do not reach or pass upon the issue of the legality of sucha provision, if it were a part of the contract.3 Below the signature line, the penultimate sentence is changed to read: "This noticemust remain posted for 60 consecutive days from the date of positing . . ." instead ofstating "60 consecutive days from the date hereof "INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed on November 16, 1962,1by Charles Fisher, the GeneralCounsel of the National Labor Relations Board,by the Regional Director for theSecond Region,issued a complaint on December 28, alleging that Local 50,American Bakery&ConfectioneryWorkers Union,AFL-CIO,herein called theRespondent or the Union,had engaged in unfair labor practices within the meaning1All dates refer to1962,unlessotherwise indicated. LOCAL 50, AMERICAN BAKERY, ETC., UNION235of Section 8(b)(1) (A) and (2) of the Act in that it had caused Ward BakingCompany, herein called the Company, to discriminate against Fisher in violation ofSection 8(a) (3) by causing the Company to refuse to reinstate Fisher. In its answer,the Respondent denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held before Trial Examiner Ivar H. PetersoninNew York, New York, on January 24, 1963. The General Counsel and theRespondent were represented by counsel and participated in the hearing.Counselfor each of the parties presented oral argument at the conclusion of the hearing,and briefs have been received from both, which have been considered?Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI.THE BUSINESSOF THE EMPLOYERWard Baking Company, a New York corporation with its principal office at475 Fifth Avenue, New York, New York, is engaged in the production, sale, anddistribution of bakery goods and related products at various plants in New York,New Jersey, and Maryland, including its Bronx, New York, plant which is involvedin this proceeding.During the past year, which is a representative period, theCompany shipped products valued in excess of $50,000 from its plants to Statesother than the State in which the plants are located. I find that the Company isan employer engaged in commerce within the meaning of Section 2(2), (6), and (7)of the Act, and that it will effectuate the policies of the Act to assert jurisdictionherein.II.THE LABOR ORGANIZATION INVOLVEDLocal 50, American Bakery & Confectionery Workers Union, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.HI.THE UNFAIR LABOR PRACTICESAt issue here is the legality of the Union's action in causing the Company to re-fuse to reinstate the complainant, Charles Fisher, at the conclusion of a strike, con-fined to the Company's Bronx plant, which began September 1 and ended Novem-ber 7.Fisher,who had been employed at the Bronx plant since November 1932,most recently in the maintenance department, was a member of the Union, joinedthe strike, and picketed.On September 22, during the strike, he obtained employ-ment at the Newark plant of the Company, which is a separate bargaining unitrepresented by the Union's sister local, Local 84.On October 29 Fisher requestedand obtained a withdrawal card from the Union. The strike ended on November 7with the signing of a settlement agreement by which the basic agreement that hadterminated on August 31 was renewed, effective September 1, with modifications.The following day, November 8, representatives of the management and the Unionmet for the purpose of arranging for the recall of employees, which involved prob-lems of job placement as well as order of recall occasioned by the fact that certainoperations of the Company at the Bronx plant were being curtailed or discontinued.Since only about 60 out of the approximately 450 employees were to be recalledimmediately, the parties at the November 8 conference used a consolidated plant-wide seniority list in determining the order of recall.When Fisher's name (35thon the list) was reached, the Union took the position that he had obtained a "trans-fer" or withdrawal card and was not entitled to recall.Accordingly, his name wasscratched on the list and he was passed over. Sometime during the week followingNovember 8, Fisher was informed that he was being laid off from his Job at theNewark plant.He then went to the Bronx plant to inquire about reinstatement.John F. McGuire, the personnel manager, who had participated in the November 8conference, told him that although the Company was willing to put him back towork in the Bronx plant the Union objected.Within the next few days the Union'sshop steward, Angelo Vangone, and business agent, Jack Killoran, separately toldPersonnel Manager McGuire that Fisher was not to be brought back to work becausehe had obtained a withdrawal card from the Union.The complaint alleges that the Respondent caused the Company to discriminateagainst Fisher because Fisher "had obtained a withdrawal of membership card fromRespondent" and/or "worked for Ward during the strike."The Respondent, whilenot disputing that it objected to Fisher's reinstatement, contends that he quit his2 BY order dated February 18, 1963, a stipulation of the parties and an attached agree-ment were receivedin evidenceas Joint Exhibit No 1A. 236DECISIONSOF NATIONALLABOR RELATIONS BOARDemployment at the Bronx plant and,in consequence,lost his seniority and his rightto be reinstated upon termination of the strike.In support of its position, theRespondent relies upon a provision in the international constitution(articleXIX,section 1) and in its bylaws (article XIV, section 1) which states: "A withdrawalcard shall signify that the member has voluntarily withdrawn from his local's rollsof active members andhas withdrawn from holding or seeking employment withinthe work or geographic jurisdiction of this International or his local union."[Em-phasis supplied.]Admittedly, this provision had not been incorporated into thecollective-bargaining agreement with the Company, however, the Union argues inits brief that by custom and practice the withdrawal card provisions quoted above"had become part of the seniority agreements of the local union in its relations withthe employers with whom it had collective bargaining agreements." In addition,and apart fromitsrelianceon the withdrawal card provision in its bylaws, theRespondent urges that Fisher in fact had quit his job at the Bronx plant because heso informed the Union on October 29 when he obtained his withdrawal card.Fisher testified that when he was hired by the Newark personnel manager he wastold that the job was temporary and that he would have his job at the Bronx plantwhen the strike ended. It is undisputed that Fisher did not, prior to or after theNovember 8 meeting, inform the Bronx management that he was quitting his em-ployment at thatplant; indeed,PersonnelManager McGuire testified that he firstlearned Fisher was working at the Newark plant during the November 8 conferencewhen he was so informed by Louis Genuth, secretary-treasurer of the Respondent.Moreover,McGuire stated that but for the Union's objection Fisher "would havebeen advised to report either November 11th or the 18th when the bulk of the otheremployees were notified to report."Tim McIntyre, a business agent of the Respond-ent, testified that Fisher, when he appeared at the Union's offices on October 29 tosecure a withdrawal card, stated to McIntyre that his job at the Newarkplant waspermanent and, in response to McIntyre's inquiry whether that meant he had lefthis employment at the Bronx plant, answered that it did.McIntyre further testifiedthat he apprised Secretary-Treasurer Genuth, Shop Steward Vangone, and BusinessAgents Killoran and Huller of the substance of his conversation with Fisher, tellingthem that Fisher "had told me that he was quitting his job in the Bronx, and thathe had come over to our office for a withdrawal card to Local 84 "The purport of McIntyre's testimony regarding his conversation with Fisher onOctober 29, as summarized above, is that Fisher's statement that he had quit theBronx plant, rather than his action in securing a withdrawal card, was the significantfactor motivating the Union's subsequent opposition to his reinstatementHowever,at the November 8 conference, which was not attended by McIntyre, Genuth toldPersonnel Manager McGuire, when Fisher's name was reached on the seniority list,according to McGuire's uncontradicted testimony, that Fisher "had taken a transfercard and . . . was not entitled to recall . . . ...A few days later, again as testifiedby McGuire and not controverted by any witness of the Respondent, both ShopSteward Vangone and Business Agent Killoran informed McGuire that Fisher wasnot to be reinstated because he had taken out a withdrawal card. In these con-versationswithMcGuire, the Union's representatives clearly stated that Fisher'sineligibility for recall stemmed from his having obtained a withdrawal card; theydid not attribute his loss of employment rights to any other independent act or state-ment on his part. I credit the testimony of Fisher and McGuire and find that Fisherdid not tell McIntyre that he had quit the Bronx plant or that his job at the Newarkplant was permanent; I further find that the Union's representatives told PersonnelManager McGuire that Fisher was not to be recalled because he had taken out awithdrawal card from the Union and thus had quit his employment .3The agreement between the Company and the Respondent, which terminated onAugust 31 and was renewed with modifications by the settlement agreement of3 Fisher testified that he came to the Union's office on October 29 to pay his dues; thathe asked McIntyre when he 'thought the strike might end, to which McIntyre replied, "Idon't know ; maybe never" ; and that he then determined to secure a withdrawal cardMcIntyre, on the other hand, testified Fisher told him lie had been sent by a delegate ofLocal 84 to obtain a withdrawal card.On this aspect of their conversation I creditMcIntyre and find that Fisher's purpose in visiting the office was to arrange to transferhis membership to Local 84.Although the record does not disclose whether Local 84 hada union-shop agreement at the Newark plant, I infer that Fisher, having been employedthere just over 30 days, had been requested to pay dues to Local 84 and, in order to do sowithout paying an initiation fee, found it necessary to obtain a withdrawal card from theUnion. LOCAL 50, AMERICAN BAKERY, ETC., UNION237November 7, provided as follows with respect to loss of seniority (paragraph 5(c)of Joint Exhibit No. 2) :(c) Seniority rights shall terminate if an employee:(i)voluntarily quits(ii) isdischarged for just cause(iii)fails to return to work within seven (7) days notice by registered or certifiedmail to his last known address (unless unable to because of illness ofwhich the company receives written notice).A copy of the company's no-tice shall be simultaneously served by mail upon the Local Union.(iv) is laid off for the following period of time: employee with less than 3years continuous service-60 days.employees with more than 3 years continuous service and less than 4years-90 days.employees with more than 4 years continuous service and less than 5years-120 days.employees with more than 5 years continuous service-180 days.(v) In the event of the permanent shut down of a department of any plant theemployee who is laid off shall retain seniority for a period of one yearfor purpose of recall only.There is nothing in the foregoing contractual provision that can reasonably be saidto have had the effect of terminating Fisher's seniority.He had not voluntarilyquit, had not been discharged for cause, had not failed to return pursuant to noticeof recall, nor had he been in layoff status for the required period. I find, therefore,in accord with this seniority provision and McGuire's testimony set forth above, thatFisher had not lost his seniority, was eligible for recall, and would have been recalledon November 11 or 18, but for the Union's insistence that he was not entitled to rein-statement.Nor is there support in the record for the contention that the provision inthe Union's bylaws, that by obtaining a withdrawal card a member thereby signifiesthat he "has withdrawn from holding or seeking employment within the work orgeographic jurisdiction of.his local union," had become a part of the contractbetween the Company and the Union, either by direct incorporation therein or bycustom or practice. Secretary-Treasurer Genuth admitted that the bylaw provisionhad not been incorporated into the agreement.Testimony adduced by the Union tothe effect that employees (either of the Company or other employers subject to thesame basic agreement) who had obtained withdrawal cards and were thereafter reem-ployed, had seniority dating only from the date of rehire, falls far short of establishingthat the act of obtaining a withdrawal card, in and of itself, operated to terminatesuch seniority as they had accumulated prior to taking out a withdrawal card.I find that there was no contractual arrangement between the Company and theRespondent whereby the issuance of a withdrawal card to an employee, withoutmore, served to terminate the employment relationship.As to Fisher, I find that theRespondent caused the Company to refuse to reinstate him because he had obaineda withdrawal card, and that in so doing the Respondent was not acting in compliancewith any contractual provision but in derogation of Fisher's rights under the operativeagreement .4The refusal of the Company to reinstate Fisher was the direct result of the positiontaken by the Respondent's representatives in the November 8 conference with Person-nelManager McGuire and in subsequent conversations with him.In thus insistingthat the procurement of a withdrawal card from the Union was the equivalent of avoluntary quit, a result not sanctioned by the contract but indeed contrary to its provi-sions governing loss of seniority, the Respondent caused the Company to discriminateagainst Fisher.The Respondent's real purpose, I find, was to enforce as a conditionof employment its bylaw provision that by obtaining a withdrawal card a memberwithdrew "from holding or seeking employment" within the work or geographicjurisdiction of the Respondent,5 and thereby to encourage employees to remain activemembers of the Union. Accordingly, I find that the Respondent caused the Company*The complaint further alleged that the Respondent caused Fisher not to be reinstatedbecause he worked at the Company's Newark plant during the strike.Although the matteris by no means free from doubt, I am not persuaded that an inference to thateffect issufficiently supported by the record.fi Stated otherwise, what the Union's position comes down to is that only active mem-bers, excluding those who have taken out a withdrawal card, are entitled, under this pro-vision in its bylaws, to holdor seek employmentwithin the Union's work or geographicjurisdiction.This, itseems to me,is tantamountto attemptingto maintain closed-sliopconditions. 238DECISIONSOF NATIONAL LABOR RELATIONS BOARDto discriminate against Fisher in violation of Section 8(a)(3) of the Act and thatthereby the Respondent violated Section 8(b) (2) and (1) (A) of the Act 6IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Employer described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent caused the Employer herein to refuse to rein-state its employee, Charles Fisher, in violation of Section 8(a) (3) of the Act, therebyengaging in unfair labor practices within the meaning of Section 8(b) (1) (A) and (2),of the Act, it will be recommended that Respondent cease and desist therefrom andtake certain affirmative action to effectuate the policies of the Act. It will be recom-mended that the Respondent notify the Employer, in writing, and serve a copy uponFisher, that it withdraws its objection to the reinstatement of Fisher at the Bronxplant.Itwill also be recommended that the Respondent make whole Fisher for anyloss of pay he may have suffered as a result of the discrimination against him, suchbackpay liability to terminate 5 days after notification to the Employer that it hasno objection to Fisher's reinstatement.The amount of backpay shall be computedin accordance with the formula approved in F.W. Woolworth Co.,90 NLRB 289,with interest as prescribed inIsis Plumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.WardBaking Company is an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.TheRespondent,Local 50, American Bakery & Confectionery Workers Union,AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.3.By causing Ward BakingCompanyto refuse to reinstateits employee, CharlesFisher, in violation of Section 8(a)(3) of theAct, theRespondent has engaged inand is engaging in unfairlabor practices withinthe meaning of Section8(b) (1) (A)and (2) of the Act.4.The aforesaid unfair laborpracticesare unfair labor practices affecting com-merce withinthe meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case,it isrecommended that the Respondent, Local 50,American Bakery & Confectionery Workers Union, AFL-CIO, its officers, representa-tives, agents, successors,and assigns, shall:1.Cease and desist from:(a)Causing or attempting to cause Ward Baking Company to discriminate againstits employees in violation of Section 8(a) (3) of the Act, as amended by the Labor-Management Reporting and Disclosure Act of 1959.(b) In any like or related manner restraining or coercing employees of WardBaking Company in the exercise of rights guaranteed them in Section 7 of theAct, as amended by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Notify Ward Baking Company, in writing, and send copy thereof to CharlesFisher, that it has no objection to the reinstatement of the said Charles Fisher(b)Make whole Charles Fisher for any loss of pay he may have suffered asa result of the discrimination against him, in the manner set forth in "The Remedy"section of the Intermediate Report(c)Post in conspicuous places in its business offices, meeting halls. and allplaceswhere notices to members are customarily posted, copies of the noticeSeeBrunswick-Balke-Collender Company,135 NLRB 574;InternationalUnion ofOperating Engineers, LocalNo1£,AFL-CIO (Engineers Limited and Pacific PipelineConstruction Company),135 NLRB 1252. LOCAL 50, AMERICAN BAKERY, ETC., UNION239attached hereto marked "Appendix." 7Copies of said notice, to be furnished bythe Regional Director for the Second Region, shall, after being duly signed by theRespondent's authorized representative, be posted immediately upon receipt thereofand be maintained for 60 consecutive days thereafter.Reasonable steps shall betaken to insure that such notices are not altered, defaced, or covered by any othermaterial.(d) Sign and mail sufficient copies of said notice to the Regional Director forthe Second Region for posting by Ward Baking Company, at all locations wherenotices to its employees are customarily posted, if the Company is willing to do so.(e)Notify the said Regional Director, in writing, within 20 days from the dateof receipt of this Intermediate Report and Recommended Order, what steps it hastaken to comply herewith .87In the event that this Recommended Order be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "The Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order."8In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps it has taken to comply herewith "APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 50, AMERICAN BAKERY & CONFECTIONERYWORKERS UNION, AFL-CIO, AND TO ALL EMPLOYEES OF WARD BAKING COMPANYPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and inorder to effectuate the policies of the National LaborRelationsAct, we hereby notify you that:WE WILL NOT cause or attempt to cause Ward Baking Company to discrimi-nate againstitsemployees in violation of Section 8(a)(3) of the Act, asamended by the Labor-Management Reporting and Disclosure Act of 1959WE WILL NOT in any like or related manner restrain or coerce employeesof Ward Baking Company in the exercise of rights guaranteed them in Section 7of the Act, except to the extent that such rights may be affected by an agreementrequiringmembership in a labor organization as a condition of employmentas authorized in Section 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL notify Ward Baking Company that we have no objection to thereinstatement of Charles Fisher, and will serve a copy of said notice onCharles Fisher.WE WILL make Charles Fisher whole for any loss of pay he may have sufferedbecause of our actionin causingWard Baking Company to discriminateagainsthim.LOCAL 50, AMERICAN BAKERY & CONFECTIONERYWORKERSUNION, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnoticemustremain postedfor 60 consecutivedays from thedate hereof,and must notbe altered, defaced, or covered by anyother material.Employees may communicate directly with theBoard'sRegionalOffice,FifthFloor,Squibb Building,745 Fifth Avenue, New York, New York, 02108, TelephoneNo. Plaza 1-5500, if they haveany question concerning this notice or compliancewith its provisions.